Citation Nr: 9911948	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back strain, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to April 
1988.

This matter originally was appealed to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
RO.  

In a rating decision of October 1997, the RO assigned a 20 
percent rating for the service-connected low back disorder, 
effective on July 29, 1997.  



REMAND

The veteran contends that his low back condition is more 
disabling than as currently rated.  In January 1999, he 
testified at a video conference hearing before this Member of 
the Board that he currently was experiencing constant low 
back pain which radiated down the hips into his right leg and 
foot, which would become numb with extended periods of 
standing; on the left, he described a radiating pain down to 
the knee.  According to the veteran, although his seniority 
at work allowed him to pick and choose the jobs he was to 
perform in terms of the lifting and bending required and the 
TENS unit he used brought him some relief, he still 
experienced a constant ache and pain radiating down his right 
leg.  He noted that not only had the condition affected him 
at work, it had also limited the activities that he was able 
to perform around the house.  He further opined that 
beginning in approximately 1986, the condition had 
progressively worsened each year.  

The veteran was most recently afforded a VA examination in 
August 1997.  At that time, he reported complaints of 
constant pain across the lower back and stiffness, especially 
in the morning.  He noted a shooting pain down his right leg 
and pain in the upper pelvic region.  He also attributed 
feelings of discomfort to the extensive twisting, tugging and 
stooping required by his job.  

On the VA examination, the veteran was noted to have some 
tenderness in the mid-lumbar region, somewhat paravertebral.  
Range of motion was recorded as forward flexion to 60 
degrees, extension to 20 degrees and side bending to 35 
degrees.  The final impression was that of chronic 
lumbosacral strain/sprain.  X-ray studies of the lumbar spine 
revealed six nonrib-bearing lumbar vertebral bodies or 
lumbarization of S1 and a slightly posteriorly subluxated L5 
vertebral body over L6.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his low back strain is manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected low back strain since August 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back strain.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back strain.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's lower back.  The examiner 
should also be requested to determine 
whether, and to what extent, the lower 
back exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


